Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
November 14, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00879-CR



                 IN RE RUBEN AROLDO CORADO, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1642719

                         MEMORANDUM OPINION

       On November 4, 2019, relator Ruben Aroldo Corado filed a petition for writ
of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to dismiss the indictment against
him.

       A court of appeals does not have original jurisdiction over habeas corpus
proceedings in criminal matters. Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—
Houston [1st Dist.] 2004, no pet.) (citing Tex. Gov’t Code Ann. § 22.221); see also
Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding)
(holding that court of appeals did not have jurisdiction to grant habeas relief in
pending criminal matter). The Texas Code of Criminal Procedure vests power over
original habeas corpus proceedings in criminal cases in the Texas Court of Criminal
Appeals, the district courts, the county courts, or a judge of those courts. Tex. Code
Crim. Proc. Ann. art. 11.05. Therefore, we have no jurisdiction to consider relator’s
request for relief.

       Accordingly, we order relator’s petition dismissed for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2